DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17, 19-20, 22-38, 41-42 are pending. The amendment filed on 07/26/2022 has been entered. Claims 19-20, 22-37 are withdrawn. Claims 17, 38, 41-42 are under consideration.
Priority
This application claims priority to PCT/EP2017 filed 04/21/2027 and EP16305466.1 filed 04/21/2016.
Maintained/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-18, 21, 38, 41-42 remain rejected under 35 U.S.C. 103 as being unpatentable over Heidmann (W02004087748, previously cited) in view of Lower (Journal of Virology, 69(1): 141-149, 1995, previously cited), Reiser (Gene Therapy, 7: 910–913, 2000) for the reasons of record dated 05/24/2022.
For the record the rejection is reiterated below.
Regarding claim 17, Heidmann teaches a method of  Heidmann (reproduced below), comprising:
a) co-transfecting human 293T cells with plasmids comprising the reporter gene (LacZ), the retroviral genes gag-pol, and a sequence coding for HERV-FRD syncytin;
b) incubating the transfected cells obtained in a) for 36h;
c) harvesting and filtering the transfected cell supernatant (Figure 8A);
d) infecting target cells with filtered supernatant;
e) spinoculation + incubation at 37°C; and
f) X-gal staining and determination of viral titer (TU/mL). (see (Example 3, p45-48) teaches a method as shown in Figure 8A as depicted below).
    PNG
    media_image1.png
    642
    500
    media_image1.png
    Greyscale

Heidmann teaches HERV-FRD syncytin lentiviral with gag/pol genes (Figure 8A and p 42 last paragraph bridge p 43 1st paragraph). 
While Heidmann teaches retroviral gag and pol genes, does not teach rev genes.
However, before the instant effective filing date of the instant invention, Lower teaches the in human endogenous retrovirus family (HERV-K) in HIV the first exons of the tat and rev genes are located in the region between the pol and env genes and intriguingly, in lentivirus rev genes, the second exon contains the domains involved in function and which are important for the function of the retrovirus particles designated HTDV (human teratocarcinoma-derived particles) in human teratocarcinoma cell lines (abstract, p 141 1st column, p 147, 2nd column, 3rd paragraph). 
Heidman taken with Lower do not explicitly teach the step c) of concentrating the stable lentiviral particles obtained in b), wherein the stable lentiviral particle produced at the end of step c) have a high infectious titer higher than 1 x 105 TU/mL or a high physical titer higher than 1 x 105 ng/p24/mL and are stable after freezing and thawing.
However, before the instant effective filing date of the instant invention, Reiser teaches Lentivirus-based vectors produced by transient cotransfection of human embryonic kidney 293T cells using three to four different plasmids encoding helper (packaging), envelope (Env) and gene transfer functions, respectively. (see p 910, 1st column, 1st paragraph). Typical virus titers range from 106 to 107 transducing units per milliliter (TU/mL). Increased titers achieved by physical concentration. Pseudotyped lentiviral particles containing the VSV-G glycoprotein have been shown to be stable and to withstand concentration by ultracentrifugation without loss in titer, thus opening up the way to generate highly concentrated vector stocks for in vivo applications. (see p 910, 1st column, 1st paragraph). 
Regarding stable after freezing Reiser teaches the VSV-G-pseudotyped vector particles were frozen and thawed and titers remained constant 1-2 x 107 c.f.u./ml). (see p 911, 1st column last paragraph bridge 2nd column).
Regarding claim 38, Reiser teaches centrifuging the stable lentiviral particle obtained from the concentration by ultracentrifugation. (see p 910, 1st column, 1st paragraph). 
Regarding claims 41-42, Reiser teaches the stable lentiviral particles produced at the end have as high infectious titer o range from 106 to 107 transducing units per milliliter (TU/mL).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the transfecting 293T cells with the plasmids comprising the gene of interest, the retroviral gag, pol genes and the HERV-syncytin and incubating the transfected cells to produce lentiviral particles pseudotyped with ERV syncytin and harvesting and concentrating the lentiviral particles for the treatment of abnormal syncytium as disclosed by Heidmann by including the lentiviral rev gene which are important for the function of the retrovirus particles designated HTDV particles in human teratocarcinoma cell lines as disclosed by Lower and concentrating the stable lentiviral particles by ultracentrifugation without loss in titer to obtain stable lentiviral particles produced at the end have as high infectious titer range from 106 to 107 TU/mL and are stable after freezing and thawing as disclosed by Reiser.
One would have been motivated to do so in order to receive the expected benefit of the rev gene the second exon contains the domains involved in function and which are important for the function of the retrovirus particles in human teratocarcinoma cell lines. One would have been particularly motivated to concentrate the lentivirus pseudotyped with syncytin glycoprotein are concentrated by ultracentrifugation to receive the expected benefit of concentrated viral particles are cryopreserved, are stable after freeze thaw to target cells for the treatment of abnormal syncytium and to produce  stable high lentiviral titers that retain full infectivity after ultracentrifugation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining transfecting 293T cells with the plasmids comprising the gene of interest, the retroviral gag, pol genes and the HERV- syncytin pseudotyped lentiviral particles with rev genes and to concentrate the lentivirus pseudotyped with syncytin glycoprotein by ultracentrifugation by combining the teachings of Heidmann and Lower and Reiser.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Heidmann fails to teach or suggest a method comprising the concentration of the lentiviral particles pseudotyped with endogenous retroviral syncytin present in the transfect cell supernatant. Lower teaches that the human endogenous retrovirus HERV-K encodes a Rev-related protein. Therefore, Lower cannot remedy the deficiency of Heidmann. Applicants argue Reiser, was already cited in Kutner (a refence previously cited in the now withdrawn rejection) as disclosing that concentration of lentiviral stocks are typically performed using ultracentrifugation approaches (ref.6; p496, 2" column, first para of Kutner).
 Kutner teaches that lentiviral particles pseudotyped with glycoproteins other than VSV-G are not stable and low titers are obtained due to poor survival of certain pseudotypes upon ultracentrifugation and upon freezing (see, Kutner, Table 1, page 504). An (J. Virol., 2001, 75, 3488-3489; previously submitted by applicant and cited in paragraph [0009] of the present application) teaches that lentiviral particles pseudotyped with HERV-W syncytin are not stable as freezing, thawing and concentration by ultracentrifugation reduced titers considerably (page 3488, second column, middle of first paragraph of An). Thus, the prior art as a whole teaches away from using lentiviral particles pseudotyped with glycoproteins other than VSV-G, such as with an ERV syncytin as presently claimed. Applicants argue the presently amended claims now clearly exclude the incorporation of VSV-G. Submitted herewith is a declaration of the inventor with additional data as presented during the interview with the Examiner. As demonstrated by the declaration, in contrast to the prior art, the present application provides a method for obtaining lentiviral particles pseudotyped with syncytin protein which are stable and can thus be concentrated by ultracentrifugation and frozen to obtain high-titer virus stocks (physical titer higher than 1 x 10° ng p24/mL or infectious titer higher than 2 x 10° transducing units (TU)/mL): see para [0011], [0050], [0051]; Example 1; para [0191], [0217] including Table 1; Example 2: para [0248], [0256], in particular Table S4 of the present application). Therefore, a person skilled in the art would not have easily arrived at the invention with any reasonable expectation of success. Applicants arguments have been fully considered but are not persuasive.
In response, applicant’s reliance on Kutner to assert that  lentiviral particles pseudotyped with glycoproteins other than VSV-G are not stable and low titers upon ultracentrifugation and upon freezing is not persuasive because the prior art as a whole does not teach away because Heidmann teaches a method comprising the step of comprising lentiviral particles pseudotyped with an endogenous retroviral syncytin (ERV syncytin) and packaging a heterologous gene of interest and retroviral gag and pol genes. Moreover, Lower lentiviral rev gene is important for the function of the retrovirus particles in human teratocarcinoma cell lines and the Reiser lentivirus-based vectors in the presence of rev coding regions produced by transient cotransfection of human embryonic kidney cells typical virus titers range from 106 to 107 transducing units per milliliter (TU/mL) and increased titers achieved by physical concentration. Thus, the art of Lower and Reiser provides a nexus between rev and high titer, thus it is obvious to concentrate the lentivirus pseudotyped with syncytin glycoprotein with rev, gag and pol genes concentrated by ultracentrifugation to receive the expected benefit of concentrated viral particles which are cryopreserved, are stable after freeze thaw to target cells for the treatment of abnormal syncytium and to produce  stable high lentiviral titers that retain full infectivity after ultracentrifugation.
Response to the arguments and declaration
To the extent applicants’ arguments regarding the declaration are the same, thus the response is combined below.
The declaration states that the claimed method for obtaining lentiviral particles pseudotyped with syncytin protein provides particles which can be concentrated by ultracentrifugation and frozen to obtain high-titer virus stocks. Further, the produced lentiviral particles are stable over a period of years. These results are in contrast to the teachings of the prior art that lentiviral particles pseudotyped with glycoproteins other than VSV-G are not stable and low titers are obtained due to poor survival of certain pseudotypes upon J. Virol, 2001, 75, page 3488). Therefore, a person skilled in the art would not have easily arrived at the invention with any reasonable expectation of success. The declaration states Anne Galy’s current research is focused on gene therapy and the immune system. Her main goal is to develop efficient and safe gene therapies targeting the immune system by (a) understanding host:vector interactions and (b} translating novel technologies to the clinic. 
Regarding Dr. Galy understanding host:vector interactions and (b) translating novel technologies to the clinic are not related to the instant claim method steps, thus no host:vector interactions are required. Similarly unwanted immune responses against viral vectors used for in vivo systemic gene delivery, and recently conceived endogenized and immune-invisible vectors are not related to the instant claim method steps, thus no immune responses are required. Thus, the rejection is maintained .
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632